Citation Nr: 1732781	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  14-11 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 50% for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1964 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a September 2015 decision, the Board denied the Veteran's claim of entitlement to an increased rating for service-connected PTSD and remanded the issue of entitlement to a TDIU for further development.  The Veteran appealed the denial of the increased rating claim to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Court partially vacated the Board's September 2015 decision, and remanded the issue of entitlement to an increased rating for PTSD for appropriate action, pursuant to a May 2016 Joint Motion for Partial Remand (JMR).

In August 2016 the Board remanded the issues for further development and to obtain additional records.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required. 


REMAND

The Board concludes that the April 2016 VA examination does not adequately address the impact of the Veteran's PTSD on his ability to work.  Accordingly, a remand for a current VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant treatment records pertaining to the claims on appeal, to include all VA treatment records dated from February 2017 to the present. 
2.  After the above has been completed, schedule the Veteran for a VA examination to assess the current severity of his service-connected PTSD.  The examiner should specifically address the functional limitations caused by the Veteran's PTSD on his ability to obtain and maintain employment, even though he is not currently working.

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


